      Case 3:20-cv-05451-CRB Document 76-1 Filed 04/21/21 Page 1 of 2



 1   David J. Burman, Washington Bar No. 10611
      (appearance Pro Hac Vice)
 2   DBurman@perkinscoie.com
     Abha Khanna, Washington Bar No. 42612
 3    (appearance Pro Hac Vice)
     AKhanna@perkinscoie.com
 4   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 5   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 6   Facsimile: 206.359.9000

 7   Abby L. Bloetscher, Bar No. 312759
     ABloetscher@perkinscoie.com
 8   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 9   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
10   Facsimile: 415.344.7050

11   Attorneys for Defendant
     COSTCO WHOLESALE CORPORATION
12

13                                  UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN FRANCISCO DIVISION

16

17   SUSAN SMITH, individually and on                  Case No. 3:20-cv-05451-CRB
     behalf of all others similarly situated,
18                                                     [PROPOSED] ORDER GRANTING
                             Plaintiff,                DEFENDANT COSTCO WHOLESALE
19                                                     CORPORATION’S MOTION TO DISMISS
             v.                                        PLAINTIFF’S SECOND AMENDED
20                                                     COMPLAINT
     WALGREENS BOOTS ALLIANCE,
21   INC., WAGDCO, LLC, COSTCO                         Date:        June 18, 2021
     WHOLESALE CORPORATION and                         Time:        10:00 a.m.
22   DOES 1-10,                                        Courtroom:   6, 17th Floor
                                                       Judge:       Hon. Charles R. Breyer
23                           Defendants.

24

25

26

27

28
                                                                           Case No. 3:20-CV-05451-CRB
                                                [PROPOSED] ORDER
      Case 3:20-cv-05451-CRB Document 76-1 Filed 04/21/21 Page 2 of 2



 1                                         [PROPOSED] ORDER

 2          Defendant Costco Wholesale Corporation (“Costco Wholesale”) moved to dismiss

 3   Plaintiff’s Second Amended Complaint in its entirety and with prejudice on the grounds that

 4   Plaintiff fail to state a claim for relief under Federal Rule of Civil Procedure Rule 12(b)(6).

 5          After considering the moving papers, the papers filed in opposition thereto, and the other

 6   pleadings and documents on file in this case, the Court rules as follows: Costco Wholesale’s

 7   Motion to Dismiss is GRANTED in its entirety and Plaintiff’s Second Amended Complaint is

 8   dismissed as against Costco Wholesale without leave to amend.

 9          IT SO ORDERED.

10

11
     Dated: _____________________
12                                              Judge Charles R. Breyer
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -2-                       Case No. 3:20-CV-05451-CRB
                                              [PROPOSED] ORDER
